      Case 1:21-cv-00015-MMB Document 24     Filed 05/25/21   Page 1 of 2




       UNITED STATES COURT OF INTERNATIONAL TRADE

        Court No. 20-03825                     Court No. 20-03869
     N. AM. INTERPIPE, INC.,                EVRAZ INC. NA, et ano.,
              Plaintiff,                             Plaintiffs,
                  v.                                     v.
         UNITED STATES,                         UNITED STATES,
              Defendant.                            Defendant.

        Court No. 21-00005                     Court No. 21-00015
      AM/NS CALVERT LLC,              CALIFORNIA STEEL INDUS., INC.,
              Plaintiff,                             Plaintiff,
                  v.                                     v.
         UNITED STATES,                         UNITED STATES,
              Defendant.                            Defendant.

        Court No. 21-00027                     Court No. 21-00093
VALBRUNA SLATER STAINLESS,              VOESTALPINE HIGH PERFOR-
          INC.,                         MANCE METALS CORP., et ano.,
              Plaintiff,                             Plaintiff,
                  v.                                     v.
         UNITED STATES,                         UNITED STATES,
              Defendant.                            Defendant.


                       Before: M. Miller Baker, Judge

                                 ORDER

     For the reasons stated in Slip Opinion 21-66, issued today, and pursuant

to USCIT R. 58(a), it is hereby ORDERED that the following motions filed in

the above-referenced actions are DENIED:

x Case 20-3825, motion to intervene by United States Steel Corporation

  (ECF 12);
         Case 1:21-cv-00015-MMB Document 24   Filed 05/25/21   Page 2 of 2




x Case 20-3869, motions to intervene by U.S. Steel (ECF 10) and American

  Cast Iron Pipe Company, Berg Steel Pipe Corp. and Berg Spiral Pipe Corp.,

  and Stupp Corporation (ECF 17);

x Case 21-5, motion to intervene by U.S. Steel (ECF 9);

x Case 21-15, motion to intervene by U.S. Steel (ECF 12);

x Case 21-27, motion to intervene by Electralloy/G.O. Carlson (ECF 9); and

x Case 21-93, motions to intervene by Electralloy/G.O. Carlson (ECF 10), Cru-

  cible Industries LLC (ECF 13), and Ellwood City Forge Company and

  Ellwood Specialty Steel (ECF 16).

     It is FURTHER ORDERED that the following motions filed in the

above-referenced actions are DENIED AS MOOT:

x Case 21-5, motion for leave to file answer by U.S. Steel (ECF 10);

x Case 21-15, motion for leave to file answer by U.S. Steel (ECF 13);

x Case 21-27, motion for leave to file answer by Electralloy/G.O. Carlson

  (ECF 10); and

x Case 21-93, motions for leave to file answers by Electralloy/G.O. Carlson

  (ECF 11), Crucible Industries LLC (ECF 14), and Ellwood City Forge Com-

  pany and Ellwood Specialty Steel (ECF 17).

Dated:       May 25, 2021                 /s/ M. Miller Baker
             New York, New York           M. Miller Baker, Judge




                                      2
